Citation Nr: 0422545	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-02 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as thirty (30) percent disabling. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969, a portion of which was served in Vietnam.  The 
veteran is a recipient of the Purple Heart, among other 
service awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied (a) a disability rating 
higher than 30 percent for service-connected PTSD; (b) TDIU; 
(c) an evaluation higher than 20 percent for residuals of a 
shell fragment wound in the right side of the neck with 
retained metallic fragment and with limitation of motion; and 
(d) a compensable evaluation for a scar from a shell fragment 
wound in the right axillary area.  

The notice of disagreement specifically noted only the denial 
of a higher PTSD rating and denial of TDIU to which the 
veteran takes exception.  Accordingly, the RO's Statement of 
the Case addressed only these two issues.  However, in his 
appeal to the Board, VA Form 9, the veteran listed all four 
issues as those for which he wants appellate consideration.  
In February 2004, the veteran personally appeared and 
testified before the undersigned Veterans Law Judge of the 
Board, sitting in Oakland, California.  The hearing 
transcript is of record.  At the hearing, the veteran and his 
representative clarified that the only two issues for which 
appellate review is being sought are the PTSD rating and 
TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed before a decision 
can be rendered on the merits of the claim.  Accordingly, a 
remand is in order to ensure that the veteran's due process 
rights are met and for full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), and controlling legal precedent.

VA will grant a TDIU where the evidence shows that a veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability (or 
disabilities).  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  A 
total disability rating may be assigned where the schedular 
rating is less than total and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. § 4.16 
(2003).  In this case, service connection is in effect for 
PTSD and residuals from a shell fragment wound (to include 
scarring).  The veteran maintains that he is unable to obtain 
and maintain gainful employment due to his service-connected 
disability.    

It is noted that the veteran reportedly has been receiving 
Social Security Administration (SSA) disability compensation 
based upon his PTSD and/or other psychiatric symptoms, as 
well as physical disability (or disabilities).  See February 
2004 hearing transcript, p. 8, and Form 646 submitted by the 
veteran's representative in February 2004.  These records are 
not in the claims folder.  They apparently are relevant, 
primarily with respect to the issue of TDIU, but also could 
provide relevant information with respect to the PTSD rating 
increase claim.  The VA has a duty to obtain them.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.).  The U.S Court of Appeals for Veterans Claims has 
specifically stated that the VA's duty to assist includes an 
obligation to obtain relevant SSA records.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).

Further, the record suggests that the veteran continued to 
receive treatment for PTSD and/or other psychiatric problems 
after the performance of the last VA compensation and pension 
(C&P) examination in December 2002.  The record does include 
evidence of private psychiatric counseling received after 
December 2002, but, as the case must be remanded, any 
relevant evidence - private or VA medical evidence - that 
came into existence more recently and is not currently of 
record should be obtained.  It is noted that these records 
should include those concerning the shell fragment wound 
residuals, as they, too, could be relevant to a TDIU 
evaluation.      

In consideration of the foregoing, the Board directs the 
following on remand:

1.  Obtain and associate with the 
veteran's claims folder SSA disability 
benefits application, supporting evidence 
and documentation, and any SSA 
administrative decision resulting from 
the application.  Ask the veteran and/or 
his representative to provide more 
specific information needed to complete 
this directive, e.g., date on which the 
SSA application was filed and date of 
administrative decision.  Document 
unsuccessful attempts to obtain SSA 
records covered in this remand directive.  

2.  Ask the veteran and/or his 
representative whether there exists more 
recent evidence not currently of record 
that are relevant to the issues on appeal 
(increased PTSD rating and TDIU), as well 
as shell fragment wound residuals and 
associated scarring (as the latter two 
also are relevant to a TDIU evaluation).  
If so, obtain and associate them with the 
claims folder.  

3.  After having obtained the records 
covered in the above directives, review 
them and determine whether another, more 
contemporaneous compensation and pension 
(C&P) examination is warranted for the 
increased PTSD evaluation claim.  If so, 
schedule the veteran for such an 
examination by a qualified mental health 
specialist.  The veteran's claims folder 
should be made available to the examiner.  
The resulting report(s), and diagnostic 
testing records, if any, should be 
associated with the claims folder.  

4.  After completion of the above, and 
following any further appropriate 
development, review the claims folder 
again to determine whether a higher 
evaluation is warranted for PTSD and/or 
whether TDIU is warranted.  If the 
decision remains in any manner adverse to 
the veteran on either issue, provide him 
and his representative a Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

5.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be binding on remand and any further 
adjudication by the RO.  

The veteran has the right to submit additional evidence and 
argument on matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




